 

WP ox2s:20 10:43

 

Case 1:21-tv-01267- Document 1-4 Filed 05/07/21 Page 1of9

(FAX) wtea = 001/008

D.C. Superior Court
03/25/2021 12:GQRM
Clerk of the Court

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA ,

LASHARN GARTRELL

31 47™ Street S.E.

Washington, D.C. 20019
Plaintiff,

Vv.

SAFEWAY, INC.
11555 Dublin Canyon Road
Pleasanton, California 94588

Serve;

Registered Agent

CT Corporation System
1015 15" Street N.W.
Suite 1000

Washington, D.C. 20005

Defendant.

Civil Division

Case No.: 2921 CA 000968 B

 

COMPLAINT

1. Jurisdiction of the Court is invoked pursuant to D.C. Code § 11-921.

COUNT I

(Negligence Causing Personal Injuries)

2. On March 3, 2020, the Plaintiff, Lasham Gartrell, was a customer shopping inside

at Safeway Store # 1177, located at 322 40" Street, N.E., in Washington, D.C., 20019, a building

owned and/or operated by Defendant, Safeway, Inc. As the Plaintiff was walking with due care

down an aisle inside the store, she was caused to suddenly slip and fall when she stepped on a

piece of cardboard that was laid over clear liquid, that had spilled on the walkway, thereby

sustaining serious personal injuries. The Plaintiff's fall was the direct and proximate result of the

 

 
 

 

Case I:21-Cv-01267 Document 1-4 Filed 05/07/21 Page 2 of 9
03/25/2021 10:44 (FAX) P, 002/008

unsafe and hazardous condition of the aisle walkway. The Plaintiff neither caused nor
contributed to the incident or her injuries.

3. The Plaintiff's injuries were the direct and proximate result of the negligence of
the Defendant, through its employees and/or agents, in that it failed to properly inspect the aisle
walkway for unsafe and/or hazardous conditions; failed to timely remove the clear liquid and
cardboard from the aisle walkway, thereby creating an unsafe and hazardous condition;
unreasonably allowed clear liquid and cardboard material to remain on the subject store floor,
creating an unsafe and hazardous condition; and failed to warn or advise the Plaintiff of the
unsafe and hazardous condition of the subject aisle walkway, all when it knew, or should have
known, that the condition of the subject aisle walkway posed a danger and risk of imminent harm
to the Plaintiff and others.

4. It was the duty of the Defendant to maintain the subject aisle walkway in a
condition that was reasonably safe for invitees and other persons lawfully walking on the subject
store floor, including the Plaintiff. Notwithstanding that duty, the Defendant was negligent as
aforesaid, and its negligence caused the Plaintiff to slip and fall, thereby sustaining serious
personal injuries.

5. The Defendant is responsible for the aforesaid actions of its employees and/or
agents under the doctrine of respondeat superior.

6. As the direct and proximate result of the negligence of the Defendant as aforesaid,
the Plaintiff has suffered, and will continue to suffer, severe and permanent physical injuries,
great pain and suffering, and severe mental anguish and emotional distress.

7. As a further result of the negligence of Defendant as aforesaid, the Plaintiff has

incurred, and will continue to incur, substantial medical and related expenses, transportation

 

 
 

 

Case I21-tv-01267 Document 1-4 Filed 05/07/21 Page 3 of 9
03/25/2021 10:44 (FAX) P.003/008

costs, loss of time and enjoyment from her usual and customary leisure and recreational
activities, and permanent impairment of her usual and customary leisure and recreational
activities.

WHEREFORE, the Plaintiff, Lasharn Gartrell, demands judgment from and against
Safeway, Inc., in the amount of Two Hundred Thousand Dollars ($200,000) in compensatory
damages, plus interest from the date of the accident, and costs,

Respectfully submitted,

Taylor D. Comstock (# 1738463)
SLOCUMB LAW FIRM, LLC.
1225 I Street, NW

Suite $50A

Washington, D.C. 20005

Telephone: (202) 737-4141
Facsimile: (202) 650-0868

E-mail: tcomstock@slocumblaw.com
ATTORNEY FOR PLAINTIFF

 

 
 

 

Case I°2Z1-Cv-01267 Document 1-4 Filed 05/07/21 Page 4 of9
03/25/2021 10:45 (FAX) P,004/008

JURY DEMAND

Plaintiff hereby demands trial by a jury of six (6).

LLEEA

Taylor D. Comstock

 

 
 

 

Case t:2t-cv-01267- Document 1-4 Filed 05/07/21 Page 5 of9
03/25/2021 10:46 (FAX) P, 007/008

Superior Court of the District of Columbia

CIVIL DIVISION- CIVIL ACTIONS BRANCH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INFORMATION SHEET
Lasham Gartrell Case Number: 2021 CA 000968 B
vs Date: 3P5/. af
Safeway, Inc. (J One of the defendants is being sued
; in their official capacity.
Name: (Please Print) j Relationship to Lawsuit
Taylor D. Comstock 7 was
Firm Name: LY’ Attorney for Plaintiff
Slocumb Law Firm, LLG ( Self (Pro Se)
Telephone No.: Six digit Unified Bar No.: J other:
(202) 373-4141 1738463 ther:
TYPE OF CASE: [1 Non-Jury WZ 6 Person Jury CI 12 Person Jury
Demand: $ 200,000 Other:
PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.: Judge: Calendar #:
Case No.: Judge: Calendar#:
NATURE OF SUIT: (Check One Box Only)
A. CONTRACTS COLLECTION CASES
(1 01 Breach of Contract (7) 14 Under $25,000 Pitf. Grants Consent L_] 16 Under $25,000 Consent Denied
[J 02 Breach of Warranty C 17 OVER $25,000 Pltf. Grants Consent[_] 18 OVER $25,000 Consent Denied.
(—] 06 Negotiable Instrument (J 27 Insurance/Subregation () 26 Insurance/Subrogation
(LJ 07 Personal Property Over $25,000 Pitf. Grants Consent Over $25,000 Consent Denied
(_] 13 Employment Discriminetion [] 07 Insurance/Subrogation [134 Insurance/Subrogation
(C1 15 Special Education Fees Under $25,000 Pith Grants Consent Under $25,000 Consent Denied
(J 28 Motion to Confirm Arbitration
Award (Collection Cases Only)
B. PROPERTY TORTS
[7] 01 Automobile {J 03 Destruction of Private Property | [—] 05 Trespass
[5 62 Conversion [7] 04 Property Damage
[J 07 Shoplifting, D.C. Code § 27-102 (a)
C. PERSONAL TORTS
[1 01 Abuse of Process [-] 10 Invasion of Privacy bei? Personal Injury- (Not Automobile,
(C1 02 Alienation of Affection (J 11 Libel and Slander Not Malpractice)
03 Assault and Battery (_) 12 Malicious Interference C) 18Wrongful Death (Not Malpractice)
04 Automobile- Personal Injury [CJ 13 Malicious Prosecution [119 Wrongful Eviction
(J 05 Deceit (Misrepresentation) [—] 14 Malpractice Legal [_J 20 Friendly Suit
[1] 06 False Accusation [ALS Metpractice Medical (including Wrongftt Death} _L_]21 Asbestos
[_] 07 False Arrest [J 16 Negligence- (Not Automobile, [_] 22 Toxie/Mass Torts
[_] 08 Fraud Not Malpractice) {_}23 Tobacco
(124 Lead Paint

 

 

 

SEE REVERSE SIDE AND CHECK HERE IF USED

CV-496/June 2015

 
 

 

Case f2rcv-01267- Document 1-4 Filed 05/07/21 Page 6 of9

P.008/008

 

 

03/25/2021 10:46 (FAX)
° e
Information Sheet, Continued
C. OTHERS
(C1 01 Accounting ([] 17 Merit Personnel Act (OBA)
([] 02 Att. Before Judgment (D.C. Code Title 1, Chapter 6)
[-] 05 Ejectment [C) 18 Product Liability
(£1 09 Special Writ/Warrants
(DC Code § 11-941) (—] 24 Application to Confirm, Modify,
(110 Traffic Adjudication Vacate Arbitration Award (DC Code § 16-4401)
(J 11 Writ of Replevin (7) 29 Merit Personnel Act (OHR)
(7) 12 Enforce Mechanics Lien [J 31 Housing Code Regulations
[1 16 Declaratory Judgment ( 32 Qui Tam
(C] 33 Whistleblower
LJ 03 Change of Name [J] 15 Libel of Information (-) 21 Petition for Subpoena

[1 06 Foreign Judgment/(Domestic [7] 19 Enter Administrative Order as
(7) 08 Foreign Judgment/International Judgment [ D.C. Code §

[_] 13 Correction of Birth Certificate 2-1802.03 (h) or 32-151 9 (a)]
[C1 14 Correction of Marriage (J 20 Master Meter (D.C. Code §
Certificate 42-3301, et seq.)

(5) 26 Petition for Civil Asset Forfeiture (Vehicle)
(1 27 Petition for Civil Asset Forfeicure (Currency)
[1 28 Petition for Civil Asset Forfeiture (Other)

[Rule 28-1 (6)]
(5) 22 Release Mechanics Lien

(CJ 23 Rule 27(a\(1)

(@erpetuate Testimony)
(7) 24 Petition for Structured Settlement
(_] 25 Petition for Liquidation

 

 

. REAL PROPERTY

([1 09 Real Property-Real Estate ([] 08 Quiet Title

[J 12 Specific Performance ("125 Liens: Tax / Water Consent Granted
(CJ 04 Condemnation (Eminent Domain) (130 Liens: Tax / Water Consent Denied
[_] 10 Mortgage Foreclosure/Judicial Sale [7] 31 Tox Lien Bid Off Certificate Consent Granted

(J 11 Petition for Civil Asset Forfeiture (RP)

 

 

LA LLL

Attorney’s Signature

CV-496/ June 2015

3/r%/3\

Date

 

 
Case 1:21-cv-01267 Document 1-4 Filed 05/07/21 Page 7 of 9

J. CT Corporation

TO: Risk Management Group

Safeway Inc.

5918 Stoneridge Mall Rd
Pleasanton, CA 94588-3229

Service of Process

Transmittal
04/13/2021
CT Log Number 539384630

RE: Process Served in District of Columbia

FOR: Safeway inc. (Domestic State: DE)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUMENT(S) SERVED:

COURTI/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:
DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

Lasharn Gartrell, Pltf. vs. Safeway Inc., Dft.

None Specified
Case # 2021CA000968B

Personal Injury - Slip/Trip and Fall

C T Corporation System, Washington, DC
By Process Server on 04/13/2021 at 14:04
District of Columbia

None Specified

None Specified

CT has retained the current log, Retain Date: 04/14/2021, Expected Purge Date:
04/19/2021

Image SOP

Email Notification, Risk Management Group RM.Claim.Support@Safeway.com
Email Notification, Michael McCue Michael.McCue@safeway.com

Email Notification, Donna Shavers donna.shavers@albertsons.com

Email Notification, Carmen Rowland Carmen.Rowland@safeway.com

C T Corporation System

1015 15th Street, NW

Suife 1000
Washington, DC 20005

866-203-1500
DealTeam@wolterskluwer.com

The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other

Page 1 of 2 / JG
Case 1:21-cv-01267 Document 1-4 Filed 05/07/21 Page 8 of 9

(=) CT Corporation Service of Process
Transmittal
04/13/2021

CT Log Number 539384630

TO: Risk Management Group
Safeway Inc.
5918 Stoneridge Mall Rd
Pleasanton, CA 94588-3229

RE: Process Served in District of Columbia

FOR: Safeway Inc. (Domestic State: DE)

advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.

Page 2 of 2/ JG
Case 1:21-cv-01267 Document 1-4 Filed 05/07/21 Page 9 of 9

pe fe
Wolters Kluwer ce, Wolters Kluwer

PROCESS SERVER DELIVERY DETAILS (corporation. -- ~~
—- ° ease Sues ani
Washington, DC 20005-2606

Phone 202 572 3133

Date: Wed, Apr 14, 2021 Fax 202 572 9633
Mobile 703 594 6323

 

 

 

 

Server Name: Drop Service

Entity Served SAFEWAY INC.

Agent Name UNITED STATES CORPORATION COMPANY
Case Number 2021CA000968B

Jurisdiction ‘DC

 

 

 

 

IIT
